EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr. Hala Elsherbini, Halliburton Investor Relations COO, CFO & Treasurer OR (972) 458-8000 (727) 803-7135 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS SECOND QUARTER OPERATING RESULTS ● Net Sales Increase 1.7% ● 11 th Consecutive Quarter with Sales Increase SEMINOLE, Florida – July 23, 2015 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the second quarter ended June 30, 2015, net sales increased 1.7 percent to $54.1 million compared with 2014 second quarter net sales of $53.2 million. Net income for the 2015 second quarter was $3.6 million or $0.25 per diluted share compared with $3.9 million, or $0.29 per diluted share reported for the quarter ended June 30, 2014. Michael Benstock, Chief Executive Officer, commented, “We are pleased to report a net sales increase for the 11th consecutive quarter and for the 17th time in the last 18 quarters. This is particularly gratifying given the fact that the prior year second quarter included a large rollout of a new uniform program for one customer as well as a large promotional products order for another customer. As we indicated in previous earnings releases and conferences, these two programs contributed approximately $7.5 million in net sales in the second quarter of 2014. While we continue to service these two customers, these two large orders were not expected to provide recurring revenue at these levels.” “Producing additional organic revenue growth in excess of 15 percent enabled us to replace the revenue from these two opportunities and to report a net 1.7 percent increase in net sales.”, Benstock added. “While the net sales from large rollouts and promotional orders, such as the two mentioned above, are reported in a single time period, they are typically the result of time and expenses that are incurred over a longer period of time and can result in a short-term distortion in net income. Such is the case with the programs mentioned above in regards to the second quarter of 2014. We replaced these two large programs with multiple new accounts and with increases in business with other existing accounts. -more- This along with the recognition of a pre-tax pension settlement loss in the second quarter of 2015 of approximately $0.3 million caused net income to decrease in the current quarter. Diluted earnings per share were further impacted by an increase in diluted shares outstanding of approximately 6.8 percent.” “We continue to see positive results from our growth strategies, and market and economic trends remain favorable. Our financial position remains very strong, and we are committed to actively pursuing accretive acquisitions to supplement our strong organic growth and profitability.” CONFERENCE CALL Superior Uniform Group will hold a conference call on Thursday, July 23, 2015 at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (877) 317-6789 for U.S. dialers and (412) 317-6789 for International dialers. The Canadian Toll Free number is (866) 605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can be accessed in the investor information section of the Company’s website at www.superioruniformgroup.com . A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on July 30, 2015. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number for all replay access. About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is an award-winning provider of uniform programs, image apparel and promotional products. We provide these products as well as a wide range of value-added services to major corporations and healthcare facilities nationwide. We are leaders in innovative product and program design, global manufacturing and state-of-the-art distribution. Our customers rely on us to provide their employees and customers with an extraordinary experience which helps them to better communicate their brand identity. We provide uniforms for the healthcare, retail, food service, private security, transportation, and hospitality marketplaces. Superior Uniform Group’s commitment to service, quality, value, innovation and social responsibility, combined with our financial strength and global resources enable us to meet and exceed our customers’ diverse needs. We sell our products through our signature brands, Superior I.D.™ , Fashion Seal Healthcare ® and HPI Direct ® . Superior Uniform Group is also the parent company of The Office Gurus ® , our Business Process Outsourcing and Call Center vertical. -more- For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com . Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. Comparative figures are as follows: SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED JUNE 30, (Unaudited) 2015 2014 Net sales $ 54,116,000 $ 53,230,000 Costs and expenses: Cost of goods sold 35,585,000 34,224,000 Selling and administrative expenses 13,008,000 13,026,000 Interest expense 129,000 113,000 48,722,000 47,363,000 Income before taxes on income 5,394,000 5,867,000 Income tax expense 1,770,000 1,960,000 Net income $ 3,624,000 $ 3,907,000 Per Share Data: Basic Net income $ 0.26 $ 0.30 Diluted Net income $ 0.25 $ 0.29 Cash dividends per common share $ 0.075 $ 0.068 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME SIX MONTHS ENDED JUNE 30, (Unaudited) 2015 2014 Net sales $ 100,463,000 $ 94,257,000 Costs and expenses: Cost of goods sold 66,136,000 61,195,000 Selling and administrative expenses 25,445,000 25,109,000 Interest expense 265,000 208,000 91,846,000 86,512,000 Income before taxes on income 8,617,000 7,745,000 Income tax expense 2,950,000 2,620,000 Net income $ 5,667,000 $ 5,125,000 Per Share Data: Basic Net income $ 0.41 $ 0.39 Diluted Net income $ 0.39 $ 0.38 Cash dividends per common share $ 0.15 $ 0.135 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 6,402,000 $ 4,586,000 Accounts receivable, less allowance for doubtful accounts of $800,000 and $680,000, respectively 29,824,000 27,956,000 Accounts receivable - other 3,243,000 4,135,000 Prepaid expenses and other current assets 5,916,000 4,497,000 Inventories 60,775,000 58,282,000 TOTAL CURRENT ASSETS 106,160,000 99,456,000 PROPERTY, PLANT AND EQUIPMENT, NET 17,515,000 16,285,000 OTHER INTANGIBLE ASSETS, NET 15,255,000 16,288,000 GOODWILL 4,135,000 4,135,000 DEFERRED INCOME TAXES 4,105,000 3,636,000 OTHER ASSETS 178,000 137,000 $ 147,348,000 $ 139,937,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 14,092,000 $ 9,706,000 Other current liabilities 6,763,000 8,995,000 Current portion of long-term debt 2,937,000 2,375,000 Current portion of acquisition-related contigent liability 3,169,000 1,189,000 TOTAL CURRENT LIABILITIES 26,961,000 22,265,000 LONG TERM DEBT 20,500,000 22,660,000 LONG-TERM PENSION LIABILITY 7,941,000 8,084,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITY 3,830,000 5,745,000 OTHER LONG-TERM LIABILITIES 620,000 580,000 DEFERRED INCOME TAXES 30,000 191,000 TOTAL SHAREHOLDERS' EQUITY 87,466,000 80,412,000 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 5,667,000 $ 5,125,000 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 1,890,000 1,887,000 Provision for bad debts - accounts receivable 211,000 92,000 Share-based compensation expense 964,000 955,000 Deferred income tax (benefit) provision ) 230,000 Loss (gain) on disposals of property, plant and equipment 12,000 ) Accretion of acquisition-related contingent liability 65,000 64,000 Changes in assets and liabilities: Accounts receivable - trade ) ) Accounts receivable - other 892,000 759,000 Inventories ) ) Prepaid expenses and other current assets ) 371,000 Other assets ) ) Accounts payable 4,386,000 394,000 Other current liabilities ) ) Long-term pension liability 567,000 5,000 Other long-term liabilities 40,000 40,000 Net cash provided by (used in) operating activities 5,548,000 ) CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment - 104,000 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 25,040,000 35,337,000 Repayment of long-term debt ) ) Payment of cash dividends ) ) Proceeds received on exercise of stock options 1,383,000 685,000 Excess tax benefit from exercise of stock options and SARS 588,000 5,000 Net cash (used in) provided by financing activities ) 9,770,000 Increase (decrease) in cash and cash equivalents 1,816,000 ) Cash and cash equivalents balance, beginning of year 4,586,000 5,316,000 Cash and cash equivalents balance, end of period $ 6,402,000 $ 5,039,000 ####
